Plaintiff in error, Brooks Andrews, was convicted in the county court of Jefferson county at the July, 1910, term, on a charge of having possession of intoxicating liquor for the unlawful purpose of selling the same, and his punishment fixed at thirty days' imprisonment in the county jail and a fine of one hundred dollars. The only proof in this record upon which the conviction is based is that the defendant had possession of certain intoxicating liquor. This court has held that the possession of an unusual quantity of intoxicating liquors is a circumstance that may be considered together with other competent evidence in the trial of a person charged with the offense of having the unlawful possession of intoxicating liquors for the purpose of sale. But the mere possession of such whisky without any other proof of any kind is not sufficient to sustain a conviction. The only proof having been offered in this case being proof of possession alone, the judgment will be reversed and a new trial awarded, and it is so ordered. *Page 680